Citation Nr: 0833958	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-31 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for a right wrist 
disability, to include carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1979 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and January 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran and his spouse testified 
at a Board hearing at the RO in October 2005.

In a November 2007 rating decision, the RO granted 
entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as a stomach disability, effective 
April 16, 2004, the day after discharge from active duty.  
This rating decision is a complete grant of the benefits 
sought on appeal for this issue and, as such, this issue is 
considered resolved in full.

The veteran's representative submitted additional medical 
evidence after the most recent readjudication and waived 
initial RO review of the evidence, but the medical evidence 
submitted does not pertain to the issues here on appeal.  

The issue of entitlement to service connection for a headache 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Chronic bronchitis was not present in service, and no 
current disability resulting from chronic bronchitis is 
etiologically related to service.

2.  A chronic right wrist disability was not present in 
service, and no current disability resulting from a right 
wrist disability, to include CTS, is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(West 2002); 38 C.F.R. §§ 3.303, 3.159 (2007).

2.  The veteran has no current right wrist disability, to 
include CTS, resulting from a disease or injury incurred in 
or aggravated by active duty, and the incurrence or 
aggravation of arthritis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in June and September 2004 and August 2006.  Although 
complete notice with respect to the disability-rating and 
effective date elements of the claims was not provided until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
chronic bronchitis and a right wrist disability, to include 
CTS.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice 
with respect to those elements of the service connection 
claims is no more than harmless error. There is no indication 
or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran was afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Chronic Bronchitis

The veteran seeks to establish entitlement to service 
connection for chronic bronchitis.  Service medical records 
show complaints relating to bronchial issues during active 
duty service.  A November 1992 treatment record shows a 
diagnosis of bronchospasm/RAD [reactive airway disease] with 
a question of whether the veteran currently suffers from 
bronchitis.  A December 1992 treatment record shows a 
provisional diagnosis of bronchospasm, with normal PFTs 
[pulmonary function tests]; and a February 2004 treatment 
record shows a clinical question of viral syndrome versus 
bronchitis.  The report of the December 2003 physical 
evaluation board (PEB) proceeding made no mention of 
bronchial issues and it appears from the service medical 
records that any bronchial issues resolved in service.  The 
veteran's December 2003 separation examination report 
mentioned no pertinent complaints, and no respiratory 
distress was found on examination.

Post-service, a July 2004 VA general medical examination 
diagnosed past bronchitis, resolved with no residuals.  On 
remand, the veteran was afforded a VA examination in June 
2007 to determine the nature of any claimed bronchial issues 
and the etiology of any claimed chronic bronchitis.  Full 
PFTs [pulmonary function tests] performed in July 2007 and 
incorporated into the June 2007 examiner's report suggested 
mild restrictive ventilatory defect.  The examiner diagnosed 
restrictive ventilatory defect, most likely secondary to body 
mass index.  No chronic bronchitis was diagnosed.  The 
examiner wrote that it is less likely than not that the 
veteran has a current bronchial disability, and that the only 
pulmonary problem the veteran has is sleep-disordered 
breathing (for which sleep apnea he has subsequently been 
granted entitlement to service connection).  No contrary 
medical evidence of record of a relationship between any 
claimed chronic bronchitis or any other bronchial disorder 
and military service exists.

In view of the absence of any medical evidence suggesting 
that any claimed chronic bronchitis or other bronchial 
disorder is etiologically related to service, the Board must 
conclude that service connection is not warranted for this 
disability.

In reaching this decision, the Board has considered the 
veteran's statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the veteran's 
claim because the preponderance of the evidence is against 
the claim.

Right Wrist Disability, to Include Carpal Tunnel Syndrome 
(CTS)

The veteran seeks to establish entitlement to service 
connection for a right wrist disability, to include CTS.  
Service medical records show complaints relating to the right 
wrist during active duty service.  A January 1994 treatment 
record includes a report of right wrist pain.  On X-ray 
study, however, no traumatic, arthritic, or inflammatory 
process was visualized at the time and the diagnostic 
conclusion was that the veteran's right wrist was normal.  A 
right forearm lipoma, or benign tumor, was excised in April 
2000.  The report of the December 2003 physical evaluation 
board (PEB) proceedings made no mention of a right wrist 
disorder and it appears from the service medical records that 
any right wrist problems resolved in service.  The veteran's 
December 2003 separation examination report mentioned no 
pertinent complaints or diagnoses.

Post-service, a July 2004 VA general medical examination 
diagnosed right wrist pain as a result of ganglion cyst.  An 
October 2004 VA treatment record noted mild right CTS but a 
February 2005 VA treatment record showed no evidence of CTS.  
On remand, the veteran was afforded a VA examination in June 
2007 to determine the nature and etiology of any claimed 
right wrist disability.  The examiner noted the veteran's 
subjective complaint of pain, as well as the diminished range 
of motion of the veteran's right wrist but indicated in his 
June 2007 examination report and his July 2007 and August 
2007 addenda to the examination report that the objective 
data does not support a diagnosis of the right wrist.  The 
diagnosis of the right wrist, the examiner stated, is without 
ganglion cyst, objective evidence, or evidence of CTS.  The 
examiner opined in the August 2007 addendum that it is less 
likely than not that the veteran's right wrist complaints 
have a causal relationship to his active duty service, and 
that he found no permanent residuals or presumptive 
conditions within one year of discharge.  No contrary medical 
evidence of record of a relationship between any claimed 
right wrist disability, to include CTS, and military service 
exists.

In view of the absence of any medical evidence suggesting 
that any claimed right wrist disability, to include CTS, is 
etiologically related to service, or any diagnosis of related 
arthritis within one year of discharge from active duty, the 
Board must conclude that service connection is not warranted 
for this disability.

In reaching this decision, the Board has considered the 
veteran's statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu,  at 494.  The Board has also considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the veteran's claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for a right wrist 
disability, to include CTS, is denied.


REMAND

The veteran seeks entitlement to service connection for a 
headache disability.  On remand, the veteran was afforded a 
VA examination in April 2007 to determine the etiology of any 
claimed headache disability.  The examiner diagnosed tension-
type headache and opined that he suspected that the veteran's 
headache disability "could be related to, in part, his 
adhesive capsulitis of the shoulders."  The Board notes that 
the veteran is currently entitled to service connection for 
degenerative joint disease of the right shoulder.  The Board 
finds sufficient evidence in the examiner's opinion to 
warrant further clarification of whether the veteran's 
diagnosed headache disability is related to the veteran's 
service-connected right shoulder disability, as the April 
2007 VA examiner suspects is the case.  Remand to obtain a 
medical opinion on this point is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice with 
respect to a claim of entitlement to 
service connection for a headache 
disability secondary to an already 
service-connected disorder.

	     2.  Copies of all outstanding records of treatment 
received 
	     By the veteran for the disability at issue from VA 
and 
	     non-VA medical providers should be obtained and 
made part of the 	    	     record.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his headache 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  The examiner should be 
requested to provide an opinion as to 
whether the veteran has chronic headaches 
that are related to service-connected 
degenerative joint disease of the right 
shoulder (see the report of the April 2007 
VA examination) and to set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO or the AMC should also 
undertake any other indicated development.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


